Citation Nr: 0715481	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-33 609	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1961 to July 
1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied service connection for 
hearing loss, tinnitus, and asbestosis.  In January 2004, the 
case was transferred to the St. Petersburg, Florida RO, at 
the veteran's request.

Subsequently, in a July 2004 rating decision, the RO in St. 
Petersburg granted service connection for hearing loss and 
tinnitus.  The grant of service connection represents a 
complete grant of the benefits sought on appeal.  Thus, the 
Board does not have jurisdiction over those issues.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).   

The Board notes that, in November 2006, the appellant failed 
to appear for a scheduled video conference hearing before a 
Veterans Law Judge.  The appellant and his representative 
have neither given good cause for failure to appear nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2006).


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
does not have a currently diagnosed disability claimed as 
asbestosis.  


CONCLUSION OF LAW

Claimed asbestosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.300, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below regarding the issue addressed in this 
decision.  See VAOPGCPREC 7-2004.  A VA notice and duty to 
assist letter dated in April 2003 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish service connection for asbestosis, of what VA would 
do or had done, and what evidence he should provide, asked 
the veteran to send in information describing additional 
evidence or the evidence itself, and informed the appellant 
that it was his responsibility to help VA obtain evidence 
maintained by state or local governmental authorities and 
medical, employment or other non-government records necessary 
to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

The Board finds that the evidence of record - service 
personnel and medical records, a VA examination report, VA 
treatment records, and lay statements -- is adequate for 
determining whether the criteria for service connection for 
the veteran's claim have been met.  An April 2003 letter sent 
by the VA requested information regarding the veteran's 
exposure to asbestos.  However, the veteran did not provide 
the VA with any new information that would assist in 
obtaining such records.  The Board reminds the appellant that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Further, the veteran was 
afforded a VA respiratory examination in May 2003.  Given the 
above, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim for 
service connection for asbestosis.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

The veteran claims that he has asbestosis due to in-service 
exposure to asbestos with the U.S. Navy.

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

Personnel records show that the veteran trained as a fireman 
for the U.S. Navy.  However, there are no documents 
indicating that the veteran was ever exposed to asbestos 
while in service.  Service medical records include an 
enlistment examination in December 1960, showing that the 
veteran was found to be clinically normal.  In January 1961, 
a chest X-ray revealed negative results.  In February 1962, 
the veteran was treated for chronic cough with no medical 
treatment history of his symptoms.  Another chest X-ray was 
taken with negative results in June 1964.  Lastly, the 
veteran's separation examination report in June 1964 shows 
that his respiratory system was found to be clinically normal 
upon discharge.

Post-service medical records consist of VA treatment records 
and a VA respiratory examination with computed tomography 
(CT) scan of the veteran's chest.  Treatment records between 
October 2002 and February 2003, from the Lyons VA Medical 
Center (VAMC), and between December 2003 and September 2004, 
from Bay Pines VAMC, show that the veteran suffered from 
chronic obstructive pulmonary emphysema and tobacco abuse 
disorder.  The Board notes that the above pulmonary disease 
was separately denied in the July 2003 rating decision and is 
not on appeal.  Also, the Board observes that as of June 9, 
1998, 38 C.F.R. § 3.300 bars service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service.  A review of the VA treatment 
records produces no further diagnosis or medical opinions 
concerning asbestosis or any other lung disorders related to 
asbestos exposure.

In May 2003, the veteran underwent a VA respiratory 
examination, where he reported a history of pulmonary 
disorder and smoking.  He reported smoking one to one and a 
half packs of cigarettes per day for the last 45 to 50 years.  
The veteran used multiple inhalers.  On physical examination, 
the veteran exhibited mild wheezing.  His chest was normal in 
shape and size and lungs were clear for auscultation and 
percussion.  A CT scan of the chest revealed no evidence of 
significant axillary, hilar, or mediastinal adenopathy.  
There were no pleural or pericardial effusions.  Further, 
there was no evidence of interstitial fibrosis or findings to 
suggest asbestosis.  There were no prominent pleural plaques 
to suggest asbestos-related pleural disease.  There was a 
nodule in the right lobe peripherally.  Based on a review of 
the veteran's medical history and the examination results, 
the examiner opined that there was no evidence of asbestosis.  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992). Thus, the Board finds that in the absence of 
competent medical evidence of a diagnosis for asbestosis, the 
first element of a service connection claim, the veteran's 
service connection claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for asbestosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


